IN THE COURT OF APPEALS OF IOWA

                                  No. 17-0737
                            Filed February 21, 2018


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

THOMAS PATRICK OLOFSON,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Cynthia M. Moisan

(stay of execution), District Associate Judge, and Donna L. Paulsen (sentencing,

appeal bond), Judge.



      Thomas Patrick Olofson appeals the district court’s sentence, the amount

of his appeal bond, and the district court’s denial of his motion for stay of

execution. SENTENCE AFFIRMED AND APPEAL DISMISSED IN PART.




      Seth J. Harrington of Harrington Law L.C., Clive, for appellant.

      Thomas J. Miller, Attorney General, and Thomas E. Bakke, Assistant

Attorney General, for appellee.




      Considered by Danilson, C.J., and Vaitheswaran and Bower, JJ.
                                         2


BOWER, Judge.

       Thomas Patrick Olofson appeals the district court’s sentence, the amount

of his appeal bond, and the district court’s denial of his motion for stay of

execution. We find the district court did not err in assessing court costs and the

amount of the appeal bond was appropriate.          We also find Olofson did not

properly preserve the issue regarding his motion for stay of execution.

Therefore, we affirm the district court, and dismiss the stay of execution claim.

   I. Background Facts and Proceedings

       In November 2016, Olofson was charged with possession of a controlled

substance, third offense, in violation of Iowa Code section 124.401(5) (2016),

and assault while participating in a felony, in violation of Iowa Code section

708.3. On May 2, 2017, Olofson pleaded guilty to possession of a controlled

substance, second offense, and count two was dismissed.               Olofson was

sentenced to 180 days in jail, given credit for time served, fined $625 plus

surcharges, and ordered to provide a DNA sample, and his driver’s license was

suspended for 180 days. The court also assessed court costs on the dismissed

count and set an appeal bond at $2000.

       On May 22, Olofson timely appealed the district court’s sentence. On

May 27, he filed a motion for stay of execution of the fine and suspension. On

May 30, the district court denied Olofson’s motion.

   II. Standard of Review

       We review challenges to the legality of a sentence for errors at law. Kurtz

v. State, 854 N.W.2d 474, 478 (Iowa Ct. App. 2014). We review the amount of
                                        3

an appeal bond for an abuse of discretion. See State v. Kellogg, 534 N.W.2d
431, 433 (Iowa 1995).

   III. Court Costs

      Iowa Code section 910.2(1) requires a defendant who pleads guilty to

make restitution, including court costs. However, our supreme court has held a

defendant cannot be held liable for court costs on dismissed charges unless, as

part of the plea agreement, the defendant has agreed to do so. See State v.

Petrie, 478 N.W.2d 620, 622 (Iowa 1991). Olofson claims the only record made

regarding the plea agreement read, “Plead to Count I; second offense—credit for

time served, dismissed of Count II.” This is not accurate. The document Olofson

cites—the petition to plead guilty—also states, “I understand and agree to pay full

restitution for all charged offenses including any counts of cases dismissed.”

Both Olofson and his trial attorney signed the petition and acknowledged they

“read and understood the above petition to plead guilty.” We find the district

court properly assessed court costs on the dismissed count.

   IV. Appeal Bond

      Olofson also claims the appeal bond set by the district court was

excessive.

      If the judgment or order appealed from is for money, such bond
      shall be 110 percent of the amount of the money judgment . . . . In
      all other cases, the bond shall be an amount sufficient to save the
      appellee harmless from the consequences of the appeal, but in no
      event less than $1000.

Iowa R. App. P. 6.601(2). Olofson claims the judgment from which he appealed

was for money, and therefore could not be in excess of 110% of the monetary
                                            4


judgment.     The district court established the bond at $2000 and made no

additional findings justifying the amount of the bond.

        However, the judgment was not simply a monetary judgment.             It also

suspended Olofson’s driver’s license and imposed a jail sentence.           Olofson

claims such a reading of the rule is “compulsively narrow” and if read narrowly

any non-monetary punishment allows the district court to impose an appeal bond

far in excess of any fine. We find that is exactly what the rule provides. The limit

of 110% applies when the only punishment is monetary damages. We find the

district court did not abuse its discretion in establishing the amount of the appeal

bond.

   V. Motion for Stay of Execution

        Olofson finally claims the district erred in denying his motion for a stay of

execution. The State claims this issue is not preserved as Olofson filed his

appeal before his motion for stay of execution.          The district court losses

jurisdiction over the merits of a case when an appeal is perfected. Gutierrez v.

Wal-Mart Stores, Inc., 638 N.W.2d 702, 706 (Iowa 2002). However, the district

court may still consider collateral matters not affecting the subject of the appeal.

State v. Jose, 636 N.W.2d 38, 46 (Iowa 2001). The grant or denial of a stay of

execution does not affect the ultimate issues of Olofson’s appeals. Therefore,

we find the district court retained jurisdiction.

        The next issue before us is to determine whether the collateral issue was

subject to Olofson’s notice of appeal, filed eight days before the district court

denied his motion for stay of execution. Our supreme court has previously held:
                                         5


       [W]e recognize that rulings on collateral or independent issues after
       final judgment are separately appealable as final judgments . . . .
       [Therefore], any appeal from a ruling on the issue must be
       separately appealed. A defendant cannot rely upon the notice of
       appeal from the judgment and sentence of the district court.
               We conclude the district court had jurisdiction to rule on the
       application to review the appeal bond after [the defendant] filed his
       notice of appeal from the final judgment and sentence of the district
       court. However, [the defendant] never filed a separate notice of
       appeal from the ruling on the application to review bond.
       Accordingly, the issue of the additional terms imposed on the bail is
       not properly before us on this appeal.

State v. Formaro, 638 N.W.2d 720, 727 (Iowa 2002) (citations omitted).

       In order to contest the denial of his motion for stay of execution Olofson

was required to file a separate notice of appeal. He did not. As a result, the

issue is not properly before us and is, therefore, dismissed.

       SENTENCE AFFIRMED AND APPEAL DISMISSED IN PART.